DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Applicant initially argues that claim 35 was not addressed in the rejection. The Examiner respectfully disagrees. Claim 35 was clearly listed as rejected under 35 USC 102(a)(1) as being anticipated by Black in par. 14 of the Non-Final Rejection mailed on 5/13/2022. Immediately following that, par. 15 addresses each and every limitation found in claim 35. The Examiner finds it unreasonable that the applicant would not know how claim 35 was being rejected by Black upon reading par. 15 of the rejection.
Regarding claim 1, the applicant seems to admit that the insertion tips of Valbuena are “configured to push through biological tissue” by stating on page 11 of the arguments that Valbuena’s leaflets are described as going through an incision already made in tissue of the patient and then propping open the incision. Clearly, in order to prop open the incision, the leaflets must have been pushed through the biological tissue via the hole. The claims do not require the tips to cut or pierce the tissue, or to make the hole in the tissue, merely that they are capable of being pushed through tissue. This would include a premade hole formed in the tissue, as currently claimed. The rejection of claim 1 in view of Black is valid for similar reasons. If a hole were premade in biological tissue, then the lead of Black is clearly configured to be pushed through the tissue via the hole.
Regarding claim 3, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a mechanical advantage requires conversion of a small actuation pressure to a large movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim merely requires that a mechanical advantage makes advancing the component into the patient easier. As explained in the rejection, the length (i.e., leveraging component) of the component advancer in Valbuena provides a mechanical advantage as it allows the component to be advanced more easily from a distance.
Regarding claim 21, the insertion tips shown in figure 9A and 9B of Black are both shown as being curved/ramped. This curvature will promote the component to easily advance forward as there are no sharp edges on which the component can be caught on.
Applicant’s arguments filed 8/15/2022 with respect to the rejection of claim 19 as being anticipated by Black have been fully considered and are persuasive.  This rejection has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, 17, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valbuena et al. (US 2016/0175007, hereinafter Valbuena).
Regarding claims 1, 5, and 11, Valbuena discloses a delivery system as seen in figures 1-3. The system includes a handle 106 and a component advancer 102/104 configured to advance a component 108 into a patient, the component advancer having an end 132 configured to removably engage a portion of the component, as seen in figures 2 and 3. The component advancer includes a pusher tube 104 coupled to the handle and configured to advance the component into the patient by applying a pushing force to the portion of the component in response to actuation of the handle by the operator (figures 2A-2E and par. 0026-0028). First and second insertion tips 116 are configured to fully enclose around a distal segment of the component 108 (see figures 2A and 3A) when the component is placed within the component advancer 102/104, the first and second tips configured to push through biological tissue when in a closed position and to open to enable the component to exit from the component advance into the patient (figures 2-3 and par. 0026-0028). 
Regarding claim 2, the first and second insertion tips are configured to close to a withdrawal position to facilitate withdrawal of the tips from the biological tissue, if so desired by a user (i.e., this is an intended use of the tips that the tips of Valbuena are configured to perform).
Regarding claim 3, the length of the component advancer provides a mechanical advantage as it allows the component to be advanced more easily from a distance.
Regarding claim 17, when open, the tips form/include a channel that guides the component into the patient (see figures 2B-2D and 3B).
Regarding claims 26 and 27, using the handle, the component advancer is retracted from the system to allow for a second component to be “reloaded” and the component advancer can advance the second component distally within tube 102 to “reload” a component within the delivery system.

Claims 1-3, 5-7, 15, 18, 21, 22, 26, 27 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 2015/0151114, hereinafter Black).
Regarding claims 1, 5 and 35, Valbuena discloses a delivery system as seen in figures 3, 4, 6, and 7-11. The system includes a handle 322/344 and a component advancer 304/330 configured to advance an electrical paddle lead component 502 into a patient, the component advancer having an end configured to removably engage a portion of the component, as seen in figures 5A-5D. The component advancer includes a pusher tube 330 coupled to the handle and configured to advance the component into the patient by applying a pushing force to the portion of the component in response to actuation of the handle by the operator (figures 4-5 and par. 0070-0076). First and second insertion tips 772a/972a/1072a and 772b/972b/1072b are configured to enclose around a distal segment of the component 502 (see figures 7A-10B) when the component is placed within the component advancer, the first and second tips configured to push through biological tissue when in a closed position and to open to guide the component and enable the component to exit from the component advance into the patient (figures 2-3 and par. 0086-0089 and 0092).
Regarding claim 2, the first and second insertion tips are configured to close to a withdrawal position to facilitate withdrawal of the tips from the biological tissue, if so desired by a user (i.e., this is an intended use of the tips that the tips of Valbuena are configured to perform).
Regarding claim 3, the length of the component advancer provides a mechanical advantage as it allows the component to be advanced more easily from a distance.
Regarding claims 6 and 7, the pusher tube 330 is in a shape complementary to and thus couples with the portion of the component and is configured to avoid rotation of the component within the device.
Regarding claim 15, the first and second tips are shown having blunt edges (figures 7A-10B).
Regarding claims 18, 21 and 36, the first insertion tip 972a is fixed and longer than movable second insertion tip 972b, such that the tips are “ramped” to guide the component in a particular direction (figures 9A and 9B and par. 0092).
Regarding claim 22, first insertion tip 1072a is fixed and 1072b is moveable such that wedge 1031 slidably engages with the second insertion tip to move the second insertion tip away from the first insertion tip (figures 10A and 10B and par. 0093-0094).
Regarding claims 26 and 27, using the handle, the component advancer is retracted from the system to allow for a second component to be “reloaded” and the component advancer can advance the second component distally within tube 102 to “reload” a component within the delivery system.
Regarding claim 37, the lead can bend in a particular direction after exit from the component advancer (see figure 5C).
Allowable Subject Matter
Claims 4, 19, 25, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792